MAINE	SUPREME	JUDICIAL	COURT	                                      Reporter	of	Decisions	
Decision:	       2017 ME 150 
Docket:	         Kno-16-444	
Submitted:	
					On	Briefs:	 June	14,	2017	 	   	    	      	     	      	
Decided:	        July	11,	2017	
                                                                                        	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                KEVIN	R.	HALL	
                                       	
                                      v.	
                                       	
                       CAMDEN	HILLS	FARM	BY	THE	SEA,	LLC		
	
	
PER	CURIAM	

	         [¶1]		Camden	Hills	Farm	by	the	Sea,	LLC	(Camden	Hills),	appeals	from	a	

judgment	 of	 the	 District	 Court	 (Rockland,	 Worth,	 J.)	 granting	 a	 summary	

judgment	 to	 Kevin	 R.	 Hall	 in	 his	 foreclosure	 action	 pursuant	 to	 14	 M.R.S.	

§	6321	 (2016).	 	 On	 appeal,	 Camden	 Hills	 contends	 that	 the	 District	 Court	

should	 have	 dismissed	 Hall’s	 second	 foreclosure	 action	 as	 barred	 by	 res	

judicata.	 	 Because	 Camden	 Hills	 disregarded	 the	 explicit	 requirements	 of	

M.R.	App.	P.	8,	addressing	organization	and	the	order	in	which	documents	are	

to	appear	in	the	appendix	to	the	briefs,	we	do	not	reach	the	merits	and	dismiss	

the	appeal.	
2	

                                             I.		CASE	HISTORY	

          [¶2]	 	 In	 April	 2013,	 Kevin	 R.	 Hall	 filed	 an	 amended	 complaint	 for	

foreclosure	 against	 Camden	 Hills	 on	 two	 sets	 of	 notes	 and	 mortgages	 on	

residential	property	located	in	Camden.		By	a	judgment	entered	in	May	2014,	

the	Superior	Court	(Knox	County,	Hjelm,	J.)	denied	Hall’s	claim	for	foreclosure	

and	entered	judgment	for	Camden	Hills,	concluding	that	Hall	had	failed	to	give	

Camden	 Hills	 sufficient	 notice	 of	 right	 to	 cure.	 	 See	 14	 M.R.S.	 §	 6111	 (2016).		

Hall	 appealed,	 and	 we	 affirmed	 the	 judgment.	 	 Hall	 v.	 Ferrell,	 Mem-15-22	

(Mar.	17,	2015).	

          [¶3]	 	 On	 July	 7,	 2014,	 Hall	 filed	 a	 second	 complaint	 for	 foreclosure	

against	Camden	Hills	in	the	District	Court	(Rockland).1		The	complaint	alleged	

that	Camden	Hills	was	“presently	in	default	on	the	notes,	having	violated	the	

due	on	sale	or	transfer	clause	of	the	notes	and	having	failed	to	make	payment	

in	 full	 of	 all	 monies	 owed	 upon	 the	 transfer	 of	 ownership.”	 	 The	 complaint	

listed	 amounts	 due	 on	 six	 terms	 of	 the	 notes	 and	 mortgages,	 including	 two	




     1	 	 The	 complaint	 also	 named	 the	 Town	 of	 Camden,	 which	 had	 a	 tax	 lien	 on	 the	 property,	 as	 a	

party	 in	 interest.	 	 The	 Town	 of	 Camden	 was	 dismissed	 as	 a	 party,	 without	 objection,	 on	
November	19,	2014.		See	36	M.R.S.	§§	942-943	(2016).	
                                                                                                                  3	

promissory	 notes,	 two	 sets	 of	 interest,	 legal	 fees	 and	 costs,	 and	 property	

taxes.2		Camden	Hills	was	served	the	summons	and	complaint	in	August	2014.	

	       [¶4]		Camden	Hills	filed	an	answer	denying	the	substantive	allegations	

in	the	complaint	and	asserting	affirmative	defenses,	including	res	judicata.	

	       [¶5]	 	 The	 parties	 then	 engaged	 in	 some	 discovery	 and	 procedural	

motion	practice,	and,	in	May	2015,	Hall	filed	a	motion	for	summary	judgment	

seeking	 a	 foreclosure	 judgment.	 	 See	 M.R.	 Civ.	P.	 56(j).	 	 Camden	 Hills	 did	 not	

file	a	timely	opposition	or	objection	to	Hall’s	motion	for	summary	judgment.		

See	M.R.	Civ.	P.	7(c)(2),	56(c).	

        [¶6]	 	 While	 the	 motion	 for	 summary	 judgment	 was	 pending,	 the	 trial	

court	 ordered	 the	 parties	 to	 submit	 written	 arguments	 on	 the	 applicability	

and	 impact,	 if	 any,	 of	 our	 opinion	 in	 U.S.	 Bank,	 N.A.	 v.	 Tannenbaum,	

2015 ME 141,	126 A.3d 734,	issued	on	November	5,	2015.		Hall	filed	a	written	

argument,	and	Camden	Hills	filed	a	motion	to	dismiss.		The	motion	to	dismiss	

alleged	 that	 the	 first	 foreclosure	 action	 was	 decided	 by	 a	 final	 judgment	

involving	 the	 same	 parties	 and	 the	 same	 cause	 of	 action	 and,	 therefore,	 the	

second	foreclosure	action	was	barred	by	res	judicata.		Camden	Hills	attached	
   2		Hall	filed	an	amended	complaint	on	July	28,	2014,	to	reflect	a	change	in	the	registered	agent	

for	 Camden	 Hills	 from	 William	 M.	 Ferrell	 Jr.	 to	 F.A.	 Ferrell.	 	 On	 September	 8,	 2014,	 the	 court	 sua	
sponte	 issued	 an	 order	 regarding	 an	 improper	 attempt	 by	 F.A.	 Ferrell	 to	 communicate	 with	 the	
court	 ex	 parte.	 	 On	 May	 20,	 2015,	 the	 court	 granted	 Hall’s	 motion	 to	 strike	 and	 to	 seal	 numerous	
subsequent	ex	parte	filings	by	F.A.	Ferrell.	
4	

the	 judgment	 from	 the	 first	 foreclosure	 to	 its	 motion	 to	 dismiss,	 but	 did	 not	

attach	 any	 of	 the	 orders	 that	 were	 incorporated	 by	 reference	 into	 that	

judgment.		Hall	filed	an	objection	to	the	motion	arguing	that	the	motion	was	

untimely	 and	 misapplied	 the	 principles	 of	 Tannenbaum	 because	 Hall’s	

complaint	alleged	new	conduct.	

	     [¶7]		On	May	25,	2016,	the	court	held	a	nontestimonial	hearing	on	Hall’s	

motion	for	summary	judgment	and	Camden	Hills’s	motion	to	dismiss.		During	

the	hearing,	Camden	Hills	acknowledged	that	“if	the	Court	decides	that	the	res	

judicata	 analysis	 isn’t	 valid,	 then	 probably	 there	 are	 no	 factual	 issues,	 and	

probably	the	summary	judgment	would	come	into	play.”	

      [¶8]		By	judgment	dated	September	15,	2016,	the	court	denied	Camden	

Hills’s	motion	to	dismiss	and	granted	Hall’s	motion	for	summary	judgment.	

	     [¶9]		Camden	Hills	filed	this	timely	appeal.		See	14	M.R.S.	§	1901	(2016);	

M.R.	App.	P.	2(b)(3).		On	January	18,	2017,	Hall	filed	a	motion	to	dismiss	in	this	

Court	arguing	that	Camden	Hills’s	appendix	did	not	comply	with	M.R.	App.	P.	8	

because	 it	 was	 not	 in	 the	 proper	 order	 and	 contained	 documents	 that	 were	

not	a	part	of	the	trial	court	record,	including	two	court	orders	from	the	first	

foreclosure	 action	 dated	 April	 2,	 2013,	 and	 December	 13,	 2013.	 	 Hall	 also	

argued	 that	 Camden	 Hills’s	 brief	 contained	 numerous	 defects.	 	 On	
                                                                                                             5	

January	23,	2017,	Camden	Hills	filed	a	motion	to	amend	the	appendix	with	an	

amended	appendix	attached,	but	it	did	not	file	an	opposition	to	Hall’s	motion.	

        [¶10]		This	Court	(Gorman,	J.)	issued	an	order,	dated	February	1,	2017,	

denying	 each	 party’s	 motion	 and	 rejecting	 Camden	 Hills’s	 brief	 and	 the	

appendix,	while	noting	that	Camden	Hills	did	not	respond	to	Hall’s	motion	to	

dismiss.	

        [¶11]		On	February	14,	2017,	Camden	Hills	filed	a	replacement	brief	and	

appendix.		Hall	then	filed	a	second	motion	to	dismiss	the	appeal.		Hall	alleged,	

among	 other	 things,	 that	 the	 documents	 in	 the	 replacement	 appendix	 were	

not	 in	 the	 order	 required	 by	 M.R.	 App.	 P.	 8.	 	 This	 Court	 (Gorman,	 J.)	 then	

ordered	that	Hall’s	second	motion	to	dismiss	Camden	Hills’s	appeal	would	be	

considered	with	the	merits	of	the	appeal.	

                         II.		APPLICATION	OF	THE	APPENDIX	RULE	

        [¶12]		Over	sixteen	years	ago,	effective	January	1,	2001,	we	adopted	and	

published	the	Maine	Rules	of	Appellate	Procedure,	including	Rule	8,	governing	

preparation	 and	 filing	 of	 the	 appendix	 to	 the	 briefs.	 	 Rule	 8	 is	 largely	

unchanged	from	the	rule	as	originally	adopted.3		It	has	been	widely	published	


   3	
    	 Pursuant	 to	 a	 Rules	 Amendment	 Order,	 2017	 Me.	 Rules	 07,	 the	 Maine	 Rules	 of	 Appellate	
Procedure,	 including	 Rule	 8,	 after	 a	 restyling	 process,	 are	 being	 repealed	 and	 replaced,	 effective	
September	1,	2017.	
6	

on	 the	 Court’s	 website,	 in	 annually	 updated	 rules	 books,	 Maine	 Court	 Rules	

(Tower	 Publishing)	 and	 Maine	 Rules	 of	 Court	 (West	 Publishing),4	 and	 on	

electronic	 legal	 research	 websites.	 	 The	 Maine	 Rules	 of	 Appellate	 Procedure,	

including	 Rule	 8,	 have	 been	 subject	 to	 numerous	 continuing	 legal	 education	

programs	 and	 discussions	 in	 court	 opinions	 and	 law	 practice	 articles	 and	

commentary.	

         [¶13]		The	terms	of	Rule	8	governing	this	appeal	are	quite	specific:	

     • The	appellant	must	prepare	and	file	an	appendix	to	the	briefs.		See	M.R.	
       App.	P.	8(a).	
     	
     • “The	 appendix	 shall	 contain	 those	 documents	 listed	 below	 as	
       mandatory.”		M.R.	App.	P.	8(c)(1).	
	
     • “An	appendix	that	(i)	fails	to	include	mandatory	documents,	or	(ii)	does	
       not	present	documents	in	the	required	order:	first	documents	required	by	
       subdivision	 (g),	 then	 documents	 required	 by	 subdivision	 (h),	 then	 other	
       documents,	 or	 (iii)	 includes	 excessive	 duplication	 of	 documents,	 or	
       (iv)	otherwise	 is	 not	 prepared	 in	 compliance	 with	 these	 rules	 may	 be	
       rejected,	 with	 the	 party	 who	 prepared	 the	 appendix	 being	 required	 to	
       prepare	and	file	a	replacement	appendix	that	complies	with	these	rules	
       or	being	subject	to	another	appropriate	sanction,	including	dismissal	of	
       the	appeal.”		M.R.	App.	P.	8(c)(5)	(emphasis	added).	
	
     • The	documents	that	must	be	included	in	the	appendix	in	all	appeals,	and	
       the	order	in	which	those	documents	must	appear,	is	stated	in	M.R.	App.	P.	
       8(g):	
     	



     4		Officially	Thompson	Reuters	Publishing.	
                                                                                       7	

            (g)	 Contents,	 Mandatory—ALL	 APPEALS.	 	 The	
            following	 documents	 shall	 be	 contained	 in	 the	 appendix	 in	
            the	following	order:	
            	
            (1)	 A	table	of	contents;	
            	
            (2)	 All	docket	entries	in	the	proceedings	below;	
            	
            (3)	 Each	trial	court	decision,	ruling,	or	judgment	that	will	
            be	addressed	in	the	appeal,	including	the	final	judgment:	
            	
            	      (A)	 If	 the	 decision	 is	 in	 written	 form,	 a	 copy	 of	 the	
            decision	shall	be	included;	         	 	
            	
            	      (B)	 If	the	decision	or	judgment	includes	more	than	
            one	order	or	set	of	findings,	a	copy	of	each	court	action	that	
            constitutes	the	decision	or	judgment	shall	be	included;	
            	
            	      (C)	 If	 any	 part	 of	 the	 decision	 was	 stated	 orally	 on	
            the	record,	a	copy	of	the	transcript	of	the	decision	shall	be	
            included.	
            	
            (4)	 The	 complaint,	 charging	 instrument,	 or	 initiating	
            document.	
	
(emphasis	added).	
	
	    [¶14]	 	 Despite	 this	 very	 specific	 direction	 regarding	 what	 documents	

must	 appear	 in	 the	 appendix	 and	 the	 order	 in	 which	 those	 documents	 must	

appear,	we	have	been	surprised	by	the	extent	of	lack	of	compliance	with	this	

very	specific	direction	for	preparing	and	filing	an	appendix	by	some	members	

of	the	bar	and	some	unrepresented	parties	over	the	past	sixteen	years.	
8	

      [¶15]		Camden	Hills’s	second	appendix	filed	in	this	appeal	is	reflective	of	

this	 lack	 of	 compliance	 with	 Rule	 8.	 	 The	 court	 pleadings	 and	 court	 orders	

appear	in	the	appendix	in	chronological	order	from	the	earliest	filing	first	to	

the	latest	filings	and	court	orders	last,	disregarding	the	direction	in	Rule	8(g)	

that	the	trial	court	order	or	orders	subject	to	appeal	appear	first,	immediately	

after	the	docket	entries.	

	     [¶16]		An	appendix	significantly	out	of	compliance	with	Rule	8	is	often	

rejected	and	returned	to	the	appellant	with	direction	to	prepare	and	file	a	new	

appendix.		See	M.R.	App.	P.	8(c)(5).		That	already	occurred	once	in	this	appeal.		

Camden	 Hills’s	 organization	 of	 its	 second	 appendix	 in	 disregard	 of	 Rule	 8	 is	

particularly	 notable	 as	 its	 first	 appendix	 had	 been	 rejected	 because	 of	

noncompliance	 with	 Rule	 8.	 	 For	 repeated	 disregard	 of	 the	 requirements	 of	

Rule	8,	we	will	dismiss	this	appeal.	

      [¶17]	 	 Addressing	 sanctions	 for	 disregard	 of	 the	 requirements	 of	

Rule	8(g),	 in	 State	 v.	 Ross,	 2004 ME 12,	 841 A.2d 814,	 we	 indicated	 that	 the	

failure	 to	 include	 in	 the	 appendix	 any	 document,	 the	 inclusion	 of	 which	 is	

made	 mandatory	 by	 Rule	 8(g),	 may	 result—and	 in	 Ross	 did	 result—in	

dismissal	of	the	appeal.		We	have	also	dismissed	an	appeal	when	an	appellant	
                                                                                        9	

failed	to	file	a	transcript	and	failed	to	include	in	the	appendix	items	mandated	

by	Rule	8(g).		See	State	v.	King,	2015 ME 41,	¶¶	7-9,	114 A.3d 664.	

	     [¶18]	 	 Because	 of	 the	 varying	 compliance	 with	 the	 requirements	 of	

Rule	8,	 the	 revision	 of	 Rule	 8	 adopted	 in	 the	 restyling	 process,	 effective	

September	1,	2017,	 makes	 the	 already	 explicit	 requirements	 of	 Rule	 8	 even	

more	 explicit.	 	 The	 first	 two	 paragraphs	 of	 Restyling	 Notes	 supporting	 the	

changes	to	Rule	8	state,	in	part:	

      	      Despite	its	relatively	explicit	language,	compliance	with	the	
      requirements	in	Rule	8,	by	the	bar	and	by	unrepresented	litigants,	
      has	been	less	than	ideal.		Repeated	problems	have	been	observed	
      in	 (1)	 failure	 to	 include	 in	 the	 appendix	 documents	 that	 are	
      required	 to	 be	 included	 by	 current	 Rule	subdivisions	 8(g)	 and	
      8(h);	 (2)	 failure	 to	 place	 documents	 included	 in	 the	 appendix	 in	
      the	order	specified	by	current	Rule	subdivisions	8(c)(5)	and	8(g);	
      and	 (3)	 inclusion	 of	 duplicates	 of	 documents	 in	 the	 appendix,	
      despite	the	explicit	prohibition	in	current	Rule	8(c)(4)	that	“[no]	
      document	shall	appear	in	the	appendix	more	than	once.”	
      	
      	      To	 address	 these	 problems,	 Rule	 8	 is	 reorganized	 to	 place	
      these	explicit	directions	earlier	and	more	prominently	in	the	Rule.		
      What	 were	 formerly	 Rule	 8(g)	 and	 8(h)	 are	 now	 Rule	 8(d)	 and	
      8(e).	
	
M.R.	App.	P.	8	restyling	notes,	June	2017	(effective	Sept.	1,	2017)	(adopted	by	

2017	Me.	Rules	07).	

	     [¶19]	 	 The	 last	 sentence	 of	 the	 second	 introductory	 paragraph	 to	 the	

Rule	8	 Restyling	 Notes	 should	 be	 particularly	 noted.	 	 It	 states:	 “In	 addition,	
10	

practitioners	 may	 anticipate	 that	 the	 explicit	 directions	 in	 Rule	 8	 will	 be	 more	

rigorously	enforced	than	in	the	past,	with	failure	to	comply	with	the	Rule	more	

likely	 to	 lead	 to	 a	 rejection	 of	 the	 appendix	 and	 a	 requirement	 that	 a	 new	

appendix	 be	 prepared	 or	 another	 sanction,	 including	 dismissal	 of	 the	 appeal,	

being	imposed.”		Id.	(emphasis	added).	

	        [¶20]	 	 To	 aid	 the	 Court’s	 understanding	 of	 the	 issues	 presented	 on	

appeal,	 compliance	 with	 the	 requirements	 of	 Rule	 8	 is	 important.	 	 That	

compliance	 did	 not	 occur	 in	 this	 appeal,	 even	 when	 the	 appellant,	 Camden	

Hills,	was	given	a	second	chance	to	make	it	right.	

	        The	entry	is:	

	     	      	      Appeal	dismissed.	
	
	     	      	      	       	     	
	
Steven	C.	Peterson,	Esq.,	West	Rockport,	for	appellant	Camden	Hills	Farm	by	
the	Sea,	LLC	
	
Susan	 C.	 Thiem,	 Esq.,	 Law	 Office	 of	 Susan	 C.	 Thiem,	 Lincolnville,	 for	 appellee	
Kevin	R.	Hall	
	
	
Rockland	District	Court	docket	number	RE-2014-57	
FOR	CLERK	REFERENCE	ONLY